

Exhibit 10.1




Compensation Summary
(As reported in The Hershey Company’s
Current Report on Form 8-K, filed
December 7, 2005)




On December 6, 2005, the Board of Directors of The Hershey Company approved an
increase in non-employee director compensation effective January 1, 2006. The
increase was approved following a review of competitive data that disclosed the
need to adjust director compensation upward to be at the mid-point of
compensation paid to directors at a peer group of food, beverage and consumer
packaged goods companies the Board uses for benchmarking non-employee director
compensation.


The charts below show non-employee director compensation in 2005 and as approved
for 2006.


2005 Directors’ Compensation
Annual Retainer
$55,000
Annual Restricted Stock Unit Grant
$80,000
Annual Retainer for Committee Chairs
$  5,000



2006 Directors’ Compensation
Annual Retainer
$  65,000
Annual Restricted Stock Unit Grant
$100,000
Annual Retainer for Committee Chairs (except Audit Committee Chair)
$    5,000
Annual Retainer for Audit Committee Chair
$  10,000



Except as provided above, all other terms and conditions regarding director
compensation remain as outlined in the Company’s Proxy Statement for the 2005
Annual Meeting of Stockholders, filed March 10, 2005. Information regarding
director compensation will also be provided in the Company’s Proxy Statement for
the 2006 Annual Meeting of Stockholders, which will be filed in March 2006.